Title: To Thomas Jefferson from William Gordon, 10 December 1825
From: Gordon, William
To: Jefferson, Thomas


Dear Sir
Richmond
Decr 10th 1825.
I am reluctant to intrude on your retirement, and certainly not disposed to involve you in the Strife of Politics: Yet a Crisis in our public affairs, which seems to threaten all the the principles of the Federal Constitution, emboldens me to address you—You see by Govr Pleasants communication to the legislature, that he recommends an Instruction to our senators, on the subject of the Tariff & roads & Canals; whilst the sweeping message of President Adams, leaves little room to Hope, that we shall be able to save even a vestige of the Constitution. Our Brethren of the Western part of Virginia, are most of them friendly to the power, usurped by the General Government, on the subject of Internal Improvement, their interest luring them from an impartial Judment. They have more than once evidenced in the legislature of this State, their sentiments on that subject by voting for, as senator, a Gentleman, known to be latitudinary in the Constructions of the constitution in that particular; Whilst the General Government at the same time hold out Inducements, which may fairly be called Bribes, to the States, & particularly to Virginia on this great subject. What then can we do? and to whom can we look, but to the Fathers of the Republic, to aid us by their Counsel & Wisdom, in sustaining the principles of the Government, which they have taught us to believe, , were those only by which the safety of the States, & the bonds of Union could be maintained? shall the authorities of the states, fold their arms in in glorious indolence whilst we hear proclaimed from the president of the U.S.  sentiments subversive of every principle of  a Limited Government? Indeed reviving the antiquated doctrine of the Divine right of Power. spurning the opinion of “Constituents,” lest rulers should be palsied, “That Liberty is Power,” and that the tenures by which power is held, is in the moral purposes of the creator. to exercise it for ends of Benificence “&C. To this the Language of an American President, acting under a written Constitution of defined and specified Grants of Power, or of a European Despot, who rules by the grace of God? But sir, I will not fatigue you with Comments on this extraordinary State Paper. Should you deem it wise, that the legislature of Va should move at this time, in relation to any of the subjects in which the rights of the states & the true interpretation of the constitution are involved, any communication you think proper to make will be treated with all the delicacy, which an entire confidence in your wisdom, and a profound personal respect can inspire.—no inducement could have tempted me to trespass on your time but where the safty and happiness of the community are concerned, and I have appealed with confidence to one, whose life has been devoted to the service of his Country & of mankind.We have as yet taken no step relating to the university. Mr Cabell is absent from some family misfortune, & will be so, until after Xmas. The sentiment towards to university, so far as I can learn, are of the most friendly kind, & I sincerly hope, that we shall, hereafter, have little difficulty in completing the Institution, in a way that will fulfil the expectations of its Friends & of the world. If mr Adams University succeeds we may have a fearful rival.With sentiments of the most perfect & entire respect Yr ob. stWm F Gordon.